Citation Nr: 1539136	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.


FINDINGS OF FACT

1.  The earliest post service clinical evidence of a squamous cell carcinoma (skin cancer) is more than 35 years after separation from service.  

2.  The most competent credible evidence of record is against a finding that the Veteran has skin cancer causally related to, or aggravated by, service.

3.  Presumptive service connection is not warranted for squamous cell carcinoma.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Notice was provided in June 2009.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran and his representative in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board has considered whether the Veteran should be afforded a VA examination for the claim of entitlement to service connection for skin cancer, but finds that one is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In the present case, as is discussed in greater detail below, the competent credible evidence does not indicate that an event or injury, to include herbicide exposure, occurred in service that resulted in the Veteran's current disability.  Specifically, squamous cell carcinoma is not a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e).  The Board has considered the Veteran's contention that his skin cancer "closely resembles" an epitheloid sarcoma, which is included under soft-tissue sarcoma in 38 C.F.R. § 3.309(e)(Note 1), but finds that there is no competent credible probative evidence to support his lay assertion; thus, an additional opinion is not warranted.  In addition, the disability did not manifest within one year of service.  And finally, the Veteran's current disability is not associated with another service-connected disability. Thus, an examination is not warranted pursuant to McLendon.  

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits; the Board notes that his SSA records are not of record.  The file indicates the social security medical records have been destroyed.  See May 2012 response from SSA National Records Center.  Thus, a remand to obtain SSA records is not warranted.

The Veteran has stated that he received past medical treatment for skin cancer and lesions, including: 1979 and/or 1980 at Baystate Franklin Medical Center, August 2002 at Leeds VA Affairs Northampton Medical Center, and from Dr. J.G.  See statement in support of claim received January 28, 2011.  The Board has obtained copies of the latter two records.  In reply to a request for the first record above, VA was informed that the Baystate Franklin Medical Center only maintains records for 20 years.  Thus, a remand to obtain a copy of the 1979-1980 medical record would be fruitless.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2015).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The first element for entitlement to service connection is evidence of a current disability.  The Veteran avers that he has squamous cell carcinoma due to active service and herbicide exposure.  Private medical records from May 2004 to September 2009 reflect that the Veteran has been treated approximately every six to twelve months by Dr. J.G. for numerous lesions of the neck, ears, scalp, shoulders, and chest, including squamous cell carcinoma of the chest.  Thus, the Board finds that the first element has been met.

The second element for entitlement to service connection is an in-service disease or injury.  The Veteran's DD 214 reflects active service from January 1965 to July 1968.  The Veteran was awarded the Republic of Vietnam Campaign Medal and the Vietnam Service Medal.  The Veteran served aboard the USS Caroline County (LST-525).  The designation 'LST' stands for Landing Ship, Tank.  The VA has acknowledged such ships operated primarily or exclusively on Vietnam's inland waterways.  Thus, the Veteran is presumed to have been exposed to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption.  

The third element to a service connection claim is a nexus between the claimed in-service disease and the present disability.  The Veteran opines that his skin cancer is due to his presumed exposure to herbicides in Vietnam.  In addition, the Veteran contends that his skin cancer "closely resembles" an epitheloid sarcoma, which is included under soft-tissue sarcoma in 38 C.F.R. § 3.309(e)(Note 1).  As further discussed below, the Board finds that there is no competent credible evidence of a nexus between the Veteran's disability and his service.  

The Board has reviewed the Veteran's contention that his skin cancer is service connected as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) and finds that his disease is not included on the list of presumed diseases.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for squamous cell carcinoma of the head and neck.  The Veteran's cancer was initially diagnosed as squamous cell carcinoma of the chest.  The Secretary has determined, based upon the National Academy of Sciences (NAS) Update 2008 and prior NAS reports that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, non-melanoma skin cancer, including squamous cell cancer.  See NAS, Veterans and Agent Orange: Update 2008 (July 2009); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).  NAS determined, "the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure."  The health outcomes that met this category included "non-melanoma skin cancer (basal cell and squamous cell)."  Id. 

As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Board has reviewed the Veteran's statements, particularly the Veteran's contention submitted with VA Form 9 that his skin cancer "closely resembles" an epitheloid sarcoma, which is included under 'soft-tissue sarcoma' in 38 C.F.R. § 3.309(e)(Note 1).  The Veteran is competent to report some possible symptoms of skin cancer, such as lesions or growths.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation, especially with regard to herbicides and cancer.  As noted above, presumption of service connection due to herbicide exposure for squamous cell cancer is not warranted.  Further, the Board may not grant the Veteran's claim on the basis that his cancer "closely resembles" another type of tumor.  The Board is without authority to grant eligibility to benefits simply because the Veteran believes that squamous cell carcinoma should be included amongst the provisions warranting presumptive service connection under 38 C.F.R. § 3.309(e).   

The Board has also reviewed the Veteran's claim under an analysis for "chronic" diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a) and finds that the evidence does not warrant service connection.  The Board notes the Veteran's squamous cell carcinoma is a type of malignant tumor, one of the diseases covered under 38 C.F.R. § 3.309(a) as a "chronic" disease.  In order to meet the criteria in cases in which the disease did not manifest during service, the disease must be "chronic" and have manifested within one year of service.  A malignant tumor that arises within one year following service discharge may be presumed related to service.  In this case, the clinical records reflect treatment for a low grade neoplasm in July 2002 and squamous cell carcinoma in May 2004.  In post-service treatment records, the Veteran provided a verbal history of benign tumors in the 1970s and treatment at the Baystate Medical Center in 1979-1980.  (The Board notes Baystate Medical Center no longer maintains a copy of these records).  The Veteran separated from active service in July 1968.  Thus, per the Veteran's reported history, he was not treated for malignant tumors until at least a decade after service.  Furthermore, the clinical records in the file do not reflect treatment for a malignant tumor until more than three decades after service.  The claims file is void of any competent credible medical evidence that the Veteran's squamous cell carcinoma was present since 1969, one year after service.  As the malignant skin disorder did not manifest during the applicable presumptive period, the Veteran is not entitled to service connection for a skin disability based on the presumptions applicable to chronic diseases.  

Finally, the Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)(i.e. service connection can still be established even if not established on a presumptive basis); however, the evidence of record is negative for a competent clinical opinion that the Veteran's skin cancer is as least as likely as not due to his service, to include exposure to herbicides.  Furthermore, the only indication of a skin disability etiology is found in the private medical treatment records from 2004 to 2009, in which Dr. J.G. noted the Veteran has a history of much sun exposure.  See October 2007 and February 2009 clinical records.  The treatment records are negative for an indication that the sun exposure was incurred in service and/or that the disability is due to service.
  
The Veteran's STRs are negative for any complaints of, or treatment for, lesions during the Veteran's service.  The Veteran denied ever having any tumors, growths, cysts, or cancer at his enlistment examination in November 1964.  The Veteran's July 1968 Release from Active Duty Examination reflects normal skin and normal head, face, neck, and scalp.  The earliest clinical evidence of cancer is in May 2004 when the Veteran was diagnosed with squamous cell carcinoma of the chest in-situ.  The Board notes July 2002, August 2002 and September 2002 medical records that reflect the detection, excision, and subsequent diagnosis of, a low grade neoplasm from the Veteran's left back.  The Board also notes a July 2002 medical record in which the Veteran provided a history of the removal of benign skin growths from his trunk in the 1970s.  The Board acknowledges that this history may or may not coincide with the Veteran's treatment in 1979 and/or 1980 at Baystate Franklin Medical Center.  Even if the Veteran received treatment for skin cancer in 1979, this still would have been more than a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The competent credible evidence of record does not support a finding that the symptoms exhibited in 1979 were manifestations of a chronic disease in service.     

Based on the foregoing, and in the absence of a competent opinion causally relating the Veteran's cancer to service, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for skin cancer, to include as due to herbicide exposure, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


